Title: To Alexander Hamilton from James McHenry, 31 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 31 May 1799.
          
          I received your letter of the 29 instant this morning.
          On the 22d instant I presented the following names to the President for appointments in the 13 Regiment commanded by Lt. Colonel Taylor vizt.
          Capt. John Brown of Preston vice Coleby Chew who it is said will not accept.
          2d. Lieut. Austin Ledyard ... vice Peter Richards declined
          Do. ... Nathaniel Noyes. Stonington ... vice Ebenezer Learned
          On the 27. instant, it was further proposed to the President to permit the filling up of three other vacancies in the same regiment as soon as I could ascertain the fittest characters which were to be sent me by Mr. Tracy who was to advise with Colonel Taylor—
          I have the honor to be with great respect, Sir Your obedient Servant.
          
            James McHenry
          
          Major General A. Hamilton.
        